In The
                       Court of Appeals
         Sixth Appellate District of Texas at Texarkana


                            No. 06-14-00045-CV



 THE VILLAS OF MOUNT PLEASANT, LLC, D/B/A GREENHILL VILLAS, F/D/B/A
VILLAS OF MOUNT PLEASANT, MT. PLEASANT OPERATORS, LLC, AND LLOYD
                        DOUGLAS, Appellants

                                      V.

 KYLE KING, INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF
MARILOU WHATLEY KING, DECEASED, AND ON BEHALF OF THE WRONGFUL
     DEATH BENEFICIARIES OF MARILOU WHATLEY KING, Appellee



                   On Appeal from the 276th District Court
                           Titus County, Texas
                          Trial Court No. 37,338




                 Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

       The Villas of Mount Pleasant, LLC, et. al., (the Villas) seek an emergency stay of the

trial court proceedings. The case is presently before this Court as an interlocutory appeal from

an order denying a motion to compel arbitration of the dispute between the parties. The trial

court, two weeks after denying the motion to compel arbitration, granted a motion to compel

discovery.

       Although the order compelling discovery does not specify a timetable for such

production, and the record reveals no other trial-related deadlines, given the interlocutory nature

of the appeal and the Villas’ effort to move the proceeding into arbitration, we find it appropriate

to stay the underlying lawsuit.

       We order all proceedings in the underlying lawsuit—trial court cause number 37,338 in

the 276th Judicial District Court of Titus County, Texas—stayed pending our resolution of the

interlocutory appeal presently before this Court.

       IT IS SO ORDERED.

                                                        BY THE COURT

Date: June 4, 2014




                                                    2